IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                    : No. 118 EM 2019
                                                  :
                      Respondent                  :
                                                  :
                                                  :
               v.                                 :
                                                  :
                                                  :
 DESEAN KINGWOOD,                                 :
                                                  :
                      Petitioner                  :


                                         ORDER



PER CURIAM

       AND NOW, this 11th day of December, 2019, the “Motion for Permission to File

Petition For Allowance of Appeal Nunc Pro Tunc” is GRANTED. Counsel is DIRECTED

to file a Petition for Allowance of Appeal within 15 days.